DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 9-10, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda (US 20190265923 A1).

Regarding claim 1, Ikeda teaches a wireless communication device (Ikeda, Fig. 1, device 100), comprising: 
(Ikeda, Figs. 1-2, second wireless communication unit/BLE 122)
and wirelessly communicates with a second communicator of the external device according to a second communication standard different from the first communication standard (Ikeda, Figs. 1-2, first wireless communication unit/Wi-Fi); and
 at least one processor which, in operation (Ikeda, Fig. 2), 
obtains identification information of the second communicator from the external device via communication with the first communicator in a case in which connection with the first communicator is established while the identification information of the second communicator is not stored in a predetermined memory (Ikeda, Pars. 124-125), 
associates the obtained identification information of the second communicator with identification information of the first communicator (Ikeda, Figs. 5-7 and Pars. 88-90, 110, 140) and stores the identification information of the second communicator in the predetermined memory (Ikeda, Fig. 2 and Pars. 80, 129), 
and in a case in which the connection with the first communicator is cut off (Ikeda, Fig. 8 and Section 3.2, Par. 127, switches from BLE to Wi-Fi (i.e. cut off or disconnect BLE) and  connect to Wi-Fi)), obtains the identification information of the second communicator that is stored in the predetermined memory (Ikeda, Fig. 8 and Par. 123), establishes connection with the second communicator using the identification information of the second communicator (Ikeda, Fig. 8 and Par. 123). 

Regarding claim 4, Ikeda teaches previous claim. Ideda further teaches the wireless communication device according to claim 1, further comprising: the predetermined memory that stores (Ikeda, Fig. 2 and Pars. 80, 129).  

Regarding claim 7, Ikeda teaches previous claim. Ideda further teaches the wireless communication device according to claim 1, wherein the wireless communication device is a mobile phone (Ikeda, Fig. 1).

Regarding claim 9, system of claim 9 is performed by the apparatus of claim 1.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 1 (apparatus) for the system of claim 9.

Regarding claim 10, method of claim 10 is performed by the apparatus of claim 1.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 1 (apparatus) for the method of claim 10.

Regarding claim 13, method of claim 13 is performed by the apparatus of claim 4.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 4 (apparatus) for the method of claim 13.

Regarding claim 16, system of claim 16 is performed by the apparatus of claim 1.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 1 (apparatus) for the system of claim 16.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20190265923 A1) in view of Ito et al. (US 20170286026 A1).

Regarding claim 2, Ikeda teaches previous claim.  Ikeda further teaches the wireless communication device according to claim 1, wherein, in a case (Ikeda, Fig. 8 and Par. 127, switches from BLE to Wi-Fi), the processor obtains the identification information of the next second communicator and establishes connection with the next second communicator using the identification information of the second communicator (Ikeda, Fig. 8 and Par. 123).
However, Ikeda fails to explicitly teach switches from BLE to Wi-Fi as taught above is based on (in which) “the wireless communication device receives, from the external device, switch information from the external device”.
Fukuda teaches such feature (Ito, Fig. 8 and Pars. 63-65).
 (Ito, Par. 48).

Regarding claim 11, method of claim 11 is performed by the apparatus of claim 2.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 2 (apparatus) for the method of claim 11.


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20190265923 A1) in view of Ito et al. (US 20170286026 A1) and in further view of Park et al. (US 20190357277 A1).

Regarding claim 3, the combination of Ideda and Ito teaches previous claim.
However, the combination fails to teach claim 3.
Park teaches the wireless communication device (Park, Fig. 4) according to claim 2, wherein the external device switches between operation conditions having different power consumption (Park, Fig. 6 and Pars. 119-120, 124-125), the switch information includes information of switching between the operation conditions (Park, Fig. 6 and Pars. 124-125).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Park into the combination of Ideda and Ito in order to use appropriate wireless communication network according power consumption (Park, Par. 4).

egarding claim 12, method of claim 12 is performed by the apparatus of claim 3.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 3 (apparatus) for the method of claim 12.


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20190265923 A1) in view of Lee et al. (US 20170223615 A1).

Regarding claim 6, Ikeda teaches previous claim.
However, Ikeda further fails to explicitly teach the wireless communication device according to claim 1, wherein the first communication standard is Bluetooth Classic, and the second communication standard is Bluetooth Low Energy.
Lee teaches such feature (Lee, Figs. 44, 46).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Lee to connect Bluetooth low energy (LE) by Bluetooth BR/EDR through the Bluetooth LE or through the Bluetooth BR/EDR (Lee, Par. 1).

Regarding claim 15, method of claim 15 is performed by the apparatus of claim 6.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 6 (apparatus) for the method of claim 15.



s 117-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20190265923 A1) in view of Song et al. (US 20140148098 A1).

Regarding claim 17, Ikeda teaches previous claim.  Ikeda further teaches the wireless communication device according to claim 1, wherein, in the case in which connection with the first communicator is established while the identification information of the second communicator is not stored in the predetermined memory (Ikeda, Pars. 124-125).
However, Ikeda further fails to explicitly teach the processor determines whether the external device has the second communicator, and in a case in which the processor determines that the external device has the second communicator, the processor obtains the identification information of the second communicator from the external device via communication with the first communicator.  
Song teaches the device 100 (wireless communication device) is connected to the device 200 through NFC communication (Song, Fig. 2), the handover request of the device 100 is to check whether device 200 supports Wi-Fi or/and Bluetooth (Song, Figs. 2, 29 and Par. 73), the device 200 responses that it only support Wi-Fi but not Bluetooth and provide information on Wi-Fi communication module (i.e. second communicator), for example, a password or address necessary for forming a link (Song, Figs. 2, 30 and Pars. 77-79, 259).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Song into Ikeda to effectively establish connection between the electronic devices (Song, Abstract).



s 1-2, 4-7, 9-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20190265923 A1) in view of Song et al. (US 20140148098 A1) and in further view of Bernsen et al. (US 20210204177 A1).

Regarding claim 18, the combination of Ikeda and Song teaches previous claim.  As indicated above 
However, the combination fails to explicitly teach the wireless communication device according to claim 17, wherein, in a case in which the processor cannot determine whether the external device has the second communicator, the processor requests the external device to send the identification information of the second communicator via communication with the first communicator.
Bernsen teaches when no alternative carrier (second communicator) received from the target device, the NFC Handover Requester try again with a new, different NFC handover request message (Bernsen, Fig. 1 and Par. 17).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Bersen into the combination of Ikeda and Song to successfully establishcommunication depends on the selected carrier (Bernsen, Par. 16).


Response to Arguments
Applicant's arguments with respect to claims 1, 9-10 and 16 have been considered but are moot in view of new ground(s) of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kawai (US 20180285039 A1) 

Fukuda (US 20180020322 A1)

Band et al. US 20150043886 A1
[0129] After the electronic device 10 establishes an NFC link with the terminals 100 and 200 through the NFC module 21, the electronic device 10 may also establish a different type of communication link from the NFC link through the Bluetooth communication module 23 and/or the Wi-Fi communication module 25. In this case, although the NFC link is cut off, the electronic device 10 may continue to perform data communication with the terminals 100 and 200 through the Bluetooth communication link and/or Wi-Fi communication link.
[0130] The array of processes of establishing a communication link for the electronic device 10 to continuously perform communication with the terminals 100 and 200 using a different wireless communication technique will be referred to as handover.
[0131] It can be noted that the electronic device 10 may perform handover from the NFC link to the Bluetooth communication link or the Wi-Fi communication link, but the scope of the present invention is not limited thereto. For example, the electronic device 10 may perform handover to various communication links such as a radio frequency identification (RFID) communication link, a wireless gigabit (WiGig) communication link, or the like.

Yokoyama US 20180027144 A1
[0089] Next, the wireless communication apparatus 30 performs delivery of Wi-Fi connection information by using BLE communication (step S40). Concretely, the wireless communication apparatus 30 (the second wireless communication unit 34b) sends connection information for connecting to the relay apparatus 50 (or connection information for connecting to the internal access point 34a1) as Wi-Fi connection information to the wireless communication terminal 20 that is the communication partner (hereinafter, sometimes referred to as “partner wireless communication terminal 20”) by BLE communication.
[0090] Next, after receiving the Wi-Fi connection information, the wireless communication terminal 20, on the basis of the Wi-Fi connection information, performs Wi-Fi connection setting (step S42) to switch a connection unit from the fourth wireless communication unit 24b to the third wireless communication unit 24a. Likewise, the wireless communication apparatus 30 also switches a connection unit from the second wireless communication unit 34b to the first wireless communication unit 34a. This establishes connection by Wi-Fi (step S44). Specifically, a state in which Wi-Fi communication is possible between the wireless communication terminal 20 and the wireless communication apparatus 30 is brought about.
[0091] Next, after detecting that the connection unit has been switched, the wireless communication apparatus 30 cuts off BLE communication with the wireless communication terminal 20 (step S46) and turns off BLE (step S48). Concretely, the wireless communication apparatus 30 stops the supply of electric power to the second wireless communication unit 34b, which performs BLE communication.
[0092] Next, the wireless communication terminal 20 sends print data to the wireless communication apparatus 30 via the third wireless communication unit 24a, which performs Wi-Fi communication (step S50).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        12/10/2021